

116 HR 6915 IH: Global COVID-19 Truth, Transparency, and Accountability Act
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6915IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mr. Smith of New Jersey (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo facilitate greater effectiveness, coordination, transparency, and accountability of international global health organizations, such as the World Health Organization, in responding to global pandemics and transnational health emergencies.1.Short titleThis Act may be cited as the Global COVID-19 Truth, Transparency, and Accountability Act.2.Statement of policyIt is the policy of the United States to promote effectiveness, coordination, transparency, and accountability of international global health organizations, such as the World Health Organization (WHO), so that they will be more effective in catalyzing global and country actions to address health crises, especially with a view toward preparing for, and responding to, global pandemics and transnational health emergencies.3.FindingsCongress finds the following:(1)There is a compelling role for an international organization to help mitigate infectious diseases that respect no national borders. (2)The World Health Organization (WHO) has played a critical role in addressing and mitigating infectious diseases, such as coordinating the Smallpox Eradication Program (SEP) from 1966 through 1980. (3)The 2017 National Security Strategy states that Naturally emerging outbreaks of viruses such as Ebola, H1N1, MERS-CoV, the 2003 SARS-CoV-1 outbreak, as well as the deliberate 2001 anthrax attacks in the United States, demonstrated the impact of biological threats on national security by taking lives, generating economic losses, and contributing to a loss of confidence in government institutions..(4)The United States depends on an effective WHO to make good, well-informed public health decisions to contain infectious diseases. (5)The SARS-CoV-2 or Coronavirus Disease 2019 (commonly known as COVID-19) pandemic appears to have originated in late 2019 in Wuhan, China. (6)Chinese officials initially reported to the WHO in January 2020 that there was no evidence that the COVID-19 pandemic was spread by human to human contact. (7)The advent of the COVID-19 pandemic coincided with the annual celebration of the Chinese New Year, which is the largest annual human migration in the world. (8)The Government of Taiwan, based on its own research, communicated to the WHO in December 2019 that COVID-19 pandemic was spread by human to human contact. (9)The WHO disregarded the more accurate information from the Government of Taiwan because of anti-Taiwan animus driven by malign influence of the Government of the People’s Republic of China.(10)The Government of the People’s Republic of China had actively campaigned for Tedros Adhanom Ghebreyesus to be selected as Director-General of the WHO, and exerts influence on him.(11)With the onset of the COVID-19 pandemic, the Government of the People’s Republic of China provided factually inaccurate information to the WHO and Director-General Ghebreyesus, resulting in the spread of disinformation globally about the pandemic.(12)Initial recommendations by the WHO at the onset of the COVID-19 pandemic in late 2019 and early 2020 advising countries against carrying out travel restrictions to and from the affected areas resulted in a much wider spread of the disease, and severely limited the ability of the international community to contain the virus. (13)During the onset of the COVID-19 pandemic, the WHO’s effectiveness was diminished because its leadership appears to have put political considerations over its public health mandate, and the WHO transmitted inaccurate and misleading information regarding the communicability of the novel coronavirus to member states. (14)WHO member states relied on inaccurate and misleading information regarding transmission of COVID-19 supplied by the WHO and used this information to formulate their responses, resulting in a significantly higher number of infected people and loss of life. (15)The United States and other countries have a compelling humanitarian interest in comprehensively and objectively investigating and reporting on the WHO’s COVID-19 pandemic record, including any failures. The United States has a broad interest in promoting transparency and accountability in United Nations agencies and other international organizations, including regional arms of the WHO such as the Pan American Health Organization. (16)The United States needs to investigate the causes of this failure at the WHO, and promote transparency and accountability, in order to improve the capacity of the WHO to address future pandemics.4.Review and assessment of effectiveness of multilateral responses to global pandemics(a)In generalThe Secretary of State, in consultation with the panel of experts established under subsection (b), shall—(1)review the effectiveness, coordination, transparency, and accountability of the World Health Organization (WHO) in responding to the COVID-19 pandemic, including an assessment of information that was conveyed to or withheld from the WHO by the Government of the People’s Republic of China;(2)review the effectiveness, coordination, transparency, and accountability of international global health organizations, such as the WHO and its regional organizations, in responding to global pandemics and transnational health emergencies generally; and(3)assess whether the WHO’s International Health Regulations (2005) should be updated and whether new international mechanisms or institutions are needed to—(A)prevent or mitigate the spread of global pandemics;(B)develop expedited effective testing capacities for global pandemics that are accessible and affordable;(C)develop expedited safe and effective prophylactics and therapeutics that are accessible and affordable;(D)coordinate the communication of timely and accurate information to WHO member states during global pandemics; and(E)ensure effectiveness, coordination, transparency, and accountability of international global health organizations.(b)Panel of experts on global pandemics(1)In generalThe Secretary of State, in consultation with the Secretary of Health and Human Services and the Administrator of the United States Agency for International Development, shall establish a panel of experts on global pandemics (in this Act referred to as the panel of experts) to assist in carrying out the review and assessment required by subsection (a) and to develop the recommendations required by paragraph (3).(2)MembershipThe membership of the panel of experts shall consist of the following:(A)At least 2 representatives of nongovernmental organizations with expertise in, and dedication to providing, international medical care, to be appointed by the Secretary of State.(B)At least 2 representatives from academia or civil society with expertise in United Nations reform, to be appointed by the Secretary of State.(C)The Director of the Centers for Disease Control and Prevention.(D)The Director of the National Institutes of Health.(E)The Assistant Secretary of State for International Organization Affairs.(F)The U.S. Special Representative for Global Health Diplomacy.(G)The Assistant Administrator for the United States Agency for International Development’s Bureau for Global Health.(H)Four individuals with expertise in infectious disease pandemics, the WHO, and the WHO’s International Health Regulations, of which—(i)one individual shall be appointed by the Speaker of the House of Representatives;(ii)one individual shall be appointed by the majority leader of the Senate;(iii)one individual shall be appointed by the minority leader of the House of Representatives; and(iv)one individual shall be appointed by the minority leader of the Senate.(3)RecommendationsThe panel of experts shall, on an annual basis, develop recommendations to address—(A)the effect of WHO member states failing to share timely information or suppressing information concerning emerging global pandemics or transnational health emergencies, including, in the initial set of recommendations, such effect with respect to the COVID-19 pandemic;(B)the extent of influence of some states on the selection of WHO leadership; (C)reforms with respect to the WHO and the WHO’s International Health Regulations regarding preparedness for global pandemics; and(D)decisions to mitigate abuse by some WHO member states of the WHO and other international organizations for political ends.(c)Report(1)In generalNot later than 180 days after the date on which the panel of experts is established under subsection (b), and annually thereafter, the panel of experts shall submit to the Secretary of State a report on—(A)the recommendations required by subsection (b)(3); and(B)proposals for administrative and legislative actions that the panel determines to be appropriate to carry out the recommendations.(2)ReferenceThe report required by paragraph (1) may be referred to as the Global Pandemic Report. (d)Authorization of appropriationsOf the amounts authorized to be appropriated for Global Health Programs for each of the 5 fiscal years beginning after the date of the enactment of this Act, there are authorized to be appropriated for each such fiscal year $750,000 to carry out this section.5.ReportNot later than 30 days after the date on which the report required by section 4(c) is submitted to the Secretary of State, and annually thereafter, the Secretary shall submit to Congress a report on—(1)the review and assessment required by section 4(a); and(2)the report required by section 4(c).6.Presidential determination on fundingThe President shall include in the materials submitted in support of the budget of the President (submitted to Congress pursuant to section 1105 of title 31, United States Code) for each of the 5 fiscal years beginning after the date of the enactment of this Act—(1)a determination of whether—(A)institutional reforms instituted at the World Health Organization (WHO) are sufficient to ensure accountability and to identify and address global pandemics; and(B)there are sufficient international protocols in place to ensure transparency and the independence of the WHO in detecting and responding to such pandemics;(2)a recommendation of whether any United States contributions to the WHO or other United Nations funds, programs, or other entities with a primary focus on international health should be withheld as a result of any lack of implementation of such reforms; and (3)a recommendation of whether, if such reforms are not implemented, withheld funds should be made available to the United States Agency for International Development or international organizations such as the Global Fund to Fight AIDS, Tuberculosis and Malaria and GAVI, the Vaccine Alliance.7.Rule of constructionNothing in this Act may be construed to increase authorizations of appropriations for the Department of State or the Department of Health and Human Services.